  

Exhibit 10.2

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

This Amendment No. 2 to Credit Agreement (this “Amendment”) dated as of October
19, 2017 (the “Effective Date”) is among Lilis Energy, Inc. (the “Borrower”),
certain subsidiaries of the Borrower party hereto (each, a “Guarantor” and
collectively, the “Guarantors”), Wilmington Trust, National Association, as
administrative agent (the “Administrative Agent”), Värde Partners, Inc.,
(“Värde”) in its capacity as the Lead Lender (as defined in the Credit Agreement
(as defined below)) and the other Lenders (as defined below) party hereto.

 

INTRODUCTION

 

Whereas, the Borrower, the Guarantors, the Administrative Agent, Värde as the
Lead Lender (as defined therein) and the other lenders party thereto from time
to time (the “Lenders”) are parties to that certain Credit Agreement dated as of
April 26, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

 

Whereas, the Borrower has requested that Administrative Agent and the Lenders
amend the Credit Agreement in certain respects as set forth herein, and the
Administrative Agent and the Lenders have agreed to the foregoing, on the terms
and conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.          Defined Terms; Other Definitional Provisions. As used in
this Amendment, each of the terms defined in the opening paragraph and the
Recitals above shall have the meanings assigned to such terms therein. Each term
defined in the Credit Agreement and used herein without definition shall have
the meaning assigned to such term in the Credit Agreement, unless expressly
provided to the contrary. Article, Section, Schedule, and Exhibit references are
to Articles and Sections of and Schedules and Exhibits to this Amendment, unless
otherwise specified. The words “hereof”, “herein”, and “hereunder” and words of
similar import when used in this Amendment shall refer to this Amendment as a
whole and not to any particular provision of this Amendment. The term
“including” means “including, without limitation”. Paragraph headings have been
inserted in this Amendment as a matter of convenience for reference only and it
is agreed that such paragraph headings are not a part of this Amendment and
shall not be used in the interpretation of any provision of this Amendment.

 

Section 2.          Amendments to the Credit Agreement. Subject to the
satisfaction of the conditions set forth in Section 4 below, and in reliance on
the representations and warranties contained in Section 3 below, the Credit
Agreement is hereby amended as follows:

 

(a)          The first recital of the Credit Agreement is hereby amended by
replacing the reference to “T.R. Winston & Company, LLC, as initial collateral
agent” with “Deans Knight Capital Management, Ltd., as collateral agent”.

 

(b)          Section 1.01 of the Credit Agreement is hereby amended by inserting
the following definitions in the appropriate alphabetical order:

 

“Amendment No. 2 Effective Date” means October 19, 2017.

 

(c)          Section 1.01 of the Credit Agreement is hereby amended by amending
and restating the following definitions in their entirety as set forth below:

 

 

 

 

“Approved Permitted First Lien Intercreditor Agreement” means that certain
Intercreditor Agreement, dated as of the date hereof and as amended on the
Amendment No. 2 Effective Date, by and among the Existing Agent, the
Administrative Agent and the Borrower.

 

“Existing Agent” means Deans Knight Capital Management Ltd., or such other
Person as may act as collateral agent for the Existing Lenders from time to
time.

 

“Existing First Lien Obligations” means the “Obligations” as defined under the
Existing First Lien Credit Agreement in an amount not to exceed $30,000,000 of
principal plus accrued and unpaid interest (including interest that is paid in
kind) pursuant to the Existing First Lien Credit Agreement as in effect on the
Amendment No. 2 Effective Date or as amended in accordance with the terms of the
Approved Permitted First Lien Intercreditor Agreement.

 

(d)          Section 6.02(i) of the Credit Agreement is hereby amended by
replacing the reference to (A) “$15,000,000” with “$30,000,000” and (B) “as in
effect on the date hereof” with “as in effect on the Amendment No. 2 Effective
Date”.

 

Section 3.          Representations and Warranties. Each Credit Party hereby
represents and warrants that: (a) after giving effect to this Amendment, the
representations and warranties contained in Article III of the Credit Agreement
and in each other Loan Document are true and correct in all material respects,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects, on and as of the Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects, as of such earlier date;
(b) after giving effect to this Amendment, no Default has occurred and is
continuing; (c) the execution, delivery and performance of this Amendment are
within the corporate or limited liability company power and authority of such
Credit Party and have been duly authorized by appropriate corporate or limited
liability company action and proceedings; (d) this Amendment constitutes the
legal, valid, and binding obligation of such Credit Party enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the rights of
creditors generally and general principles of equity; (e) there are no
governmental or other third party consents, licenses and approvals required in
connection with the execution, delivery, performance, validity and
enforceability of this Amendment; and (f) the Liens under the Loan Documents are
valid and subsisting and secure the Credit Parties’ obligations under such Loan
Documents.

 

Section 4.          Conditions to Effectiveness. This Amendment shall become
effective on the Effective Date and enforceable against the parties hereto upon
the satisfaction of the following conditions precedent:

 

(a)          the Administrative Agent and the Lead Lender shall have received
this Amendment duly executed by the Borrower, the Guarantors, the Administrative
Agent, the Lenders party hereto (which constitute all Lenders party to the
Credit Agreement) and the Lead Lender;

 

(b)          the Borrower shall have paid on or about the Effective Date all
costs and expenses which are payable pursuant to Section 10.03 of the Credit
Agreement and which have been invoiced no later than one Business Days prior to
the date hereof; and

 

(c)          the Administrative Agent and the Lead Lender shall have received an
executed copy of the Existing First Lien Credit Agreement duly executed by the
Borrower, the Existing Agent and the Existing Lenders, as amended on the date
hereof (which such amendment shall be in form and substance satisfactory to the
Lead Lender in its sole discretion (the “First Lien Amendment”)), along with all
schedules, exhibits and documents ancillary thereto.

 

 

 

 

Section 5.          Acknowledgments and Agreements.

 

(a)          Each Credit Party acknowledges that on the date hereof, all
outstanding Obligations are payable in accordance with their terms and each
Credit Party waives any defense, offset, counterclaim or recoupment, in each
case existing on the date hereof, with respect to such Obligations. Each Credit
Party does hereby adopt, ratify, and confirm the Credit Agreement and
acknowledges and agrees that the Credit Agreement is and remains in full force
and effect, and each Credit Party acknowledges and agrees that its respective
liabilities and obligations under the Credit Agreement are not impaired in any
respect by this Amendment.

 

(b)          This Amendment is a Loan Document for the purposes of the
provisions of the other Loan Documents. Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Amendment shall
be a Default or Event of Default, as applicable, under the Credit Agreement.

 

(c)          Each party hereto agrees and acknowledges that the deadline for the
Administrative Agent and Lead Lender to receive a Control Agreement with respect
to each of the Borrower’s deposit accounts ending in numbers 8180 and 8156
maintained at Wells Fargo Bank, National Association shall be 30 days from the
Effective Date (or such later date as the Lead Lender may agree in its sole
discretion); provided that, for the avoidance of doubt, no proceeds of any
Existing First Lien Debt are or shall be held in any deposit account that is not
subject to a Control Agreement in favor of the Administrative Agent.

 

(d)          The Lead Lender and the Administrative Agent hereby consent to the
Existing First Lien Credit Agreement being amended by the First Lien Amendment
on the date hereof.

 

Section 6.          Reaffirmation of Guaranty. Each Guarantor hereby ratifies,
confirms, and acknowledges that its obligations under the Credit Agreement are
in full force and effect and that each Guarantor continues to unconditionally
and irrevocably, jointly and severally, guarantee the full and punctual payment,
when due, whether at stated maturity or earlier by acceleration or otherwise, of
all of the Obligations, and its execution and delivery of this Amendment does
not indicate or establish an approval or consent requirement by the Guarantors
in connection with the execution and delivery of amendments, consents or waivers
to the Credit Agreement or any of the other Loan Documents.

 

Section 7.          Reaffirmation of Liens. Each Credit Party (a) is party to
certain Security Documents securing and supporting the Obligations under the
Loan Documents, (b) represents and warrants that it has no defenses to the
enforcement of the Security Documents and that according to their terms the
Security Documents will continue in full force and effect to secure the
Obligations under the Loan Documents, as the same may be amended, supplemented,
or otherwise modified, and (c) acknowledges, represents, and warrants that the
liens and security interests created by the Security Documents are valid and
subsisting and create an acceptable security interest in the collateral to
secure the Obligations under the Loan Documents, as the same may be amended,
supplemented, or otherwise modified.

 

Section 8.          Counterparts. This Amendment may be signed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Transmission by facsimile
or other electronic transmission of an executed counterpart of this Amendment
shall be deemed to constitute due and sufficient delivery of such counterpart.

 

 

 

 

Section 9.          Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted pursuant to the Credit Agreement.

 

Section 10.         Invalidity. In the event that any one or more of the
provisions contained in this Amendment shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Amendment.

 

Section 11.         Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York. Section 10.09 of
the Credit Agreement is hereby incorporated by reference herein mutatis
mutandis.

 

Section 12.        Instruction to Administrative Agent. The Lenders hereby (i)
authorize and instruct the Administrative Agent to execute and deliver (A) this
Amendment and (B) that certain Amendment No. 1 to Intercreditor Agreement, dated
as of the date hereof, by and among the Credit Parties, the Existing Agent and
the Administrative Agent and (ii) acknowledge and agree that the instruction set
forth in this Section 12 constitutes an instruction from the Lenders under the
Loan Documents, including Section 9.03 and Section 9.04 of the Credit Agreement.

 

Section 13.         RELEASE. For good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, each Credit Party hereby, for
itself and its successors and assigns, fully and without reserve, releases,
acquits, and forever discharges each Secured Party, its respective successors
and assigns, officers, directors, employees, representatives, trustees,
attorneys, agents and affiliates (collectively the “Released Parties” and
individually a “Released Party”) from any and all actions, claims, demands,
causes of action, judgments, executions, suits, debts, liabilities, costs,
damages, expenses or other obligations of any kind and nature whatsoever, direct
and/or indirect, at law or in equity, whether now existing or hereafter
asserted, whether absolute or contingent, whether due or to become due, whether
disputed or undisputed, whether known or unknown (INCLUDING, WITHOUT LIMITATION,
ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO
THE NEGLIGENCE OF ANY RELEASED PARTY) (collectively, the “Released Claims”), for
or because of any matters or things occurring, existing or actions done, omitted
to be done, or suffered to be done by any of the Released Parties, in each case,
on or prior to the Effective Date and are in any way directly or indirectly
arising out of or in any way connected to any of this Amendment, the Credit
Agreement, any other Loan Document, or any of the transactions contemplated
hereby or thereby (collectively, the “Released Matters”). Each Credit Party, by
execution hereof, hereby acknowledges and agrees that the agreements in this
Section 13 are intended to cover and be in full satisfaction for all or any
alleged injuries or damages arising in connection with the Released Matters
herein compromised and settled. Each Credit Party hereby further agrees that it
will not sue any Released Party on the basis of any Released Claim released,
remised and discharged by the Credit Parties pursuant to this Section 13. In
entering into this Amendment, each Credit Party consulted with, and has been
represented by, legal counsel and expressly disclaim any reliance on any
representations, acts or omissions by any of the Released Parties and hereby
agrees and acknowledges that the validity and effectiveness of the releases set
forth herein do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity hereof. The provisions of
this Section 13 shall survive the termination of this Amendment, the Credit
Agreement and the other Loan Documents and payment in full of the Obligations.

 

Section 14.         Entire Agreement. This Amendment, the Credit Agreement and
the other Loan Documents constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and supersede any prior
agreements, written or oral, with respect thereto.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[The remainder of this page has been left blank intentionally.]

 

 

 

 

EXECUTED to be effective as of the date first above written.

 

  BORROWER:       LILIS ENERGY, INC.       By: /s/ Joseph C. Daches   Name:
Joseph C. Daches   Title: Chief Financial Officer         GUARANTORS:      
BRUSHY RESOURCES, INC.   HURRICANE RESOURCES LLC   LILIS OPERATING COMPANY, LLC
  IMPETRO OPERATING, LLC   IMPETRO RESOURCES, LLC       By: /s/ Joseph C. Daches
  Name: Joseph C. Daches   Title: Chief Financial Officer

 

 

 

 

  ADMINISTRATIVE AGENT:       WILMINGTON TRUST, NATIONAL ASSOCIATION,   as
Administrative Agent       By: /s/ Joshua G. James   Name: Joshua G. James  
Title: Vice President       LEAD LENDER:       VÄrde Partners, Inc.       By:
/s/ Markus Specks   Name: Markus Specks   Title: Managing Director

 

 

 

 

  SEVERALLY AND NOT JOINTLY FOR EACH ENTITY LISTED BELOW:       By: /s/ Markus
Specks   Name: Markus Specks   Title: Managing Director       The Värde Fund
VI-A, L.P.   By Värde Investment Partners G.P., LLC, Its General Partner   By
Värde Partners, L.P., Its Managing Member   By Värde Partners, Inc., Its General
Partner       Värde INVESTMENT PARTNERS, L.P.   By Värde Investment Partners
G.P., LLC, Its General Partner   By Värde Partners, L.P., Its Managing Member  
By Värde Partners, Inc., Its General Partner       THE Värde FUND XI (MASTER),
L.P.   By Värde Fund XI G.P., LLC, Its General Partner   By Värde Partners,
L.P., Its Managing Member   By Värde Partners, Inc., Its General Partner      
Värde investment partners (offshore) master, L.p.   By Värde Investment Partners
G.P., LLC, Its General Partner   By Värde Partners, L.P., Its Managing Member  
By Värde Partners, Inc., Its General Partner       THE VÄRDE SKYWAY Master fund,
L.P.   By The Värde Skyway Fund G.P., LLC, Its General Partner   By Värde
Partners, L.P., Its Managing Member   By Värde Partners, Inc., Its General
Partner       THE VÄRDE FUND XII (mASTER), L.P.   By The Värde Fund XII G.P.,
L.P., Its General Partner   By: The Värde Fund XII UGP, LLC, its General Partner
  By Värde Partners, L.P., Its Managing Member   By Värde Partners, Inc., Its
General Partner

 

 

 

